DETAILED ACTION
This Office Action is responsive to application number 17/199,634 MOUNTING METHOD AND/OR APPARATUS FOR MOUNTING A TOILET SEAT, filed on 3/12/21. Claims 1-13 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the integral spacing facility with the contact surface and the fractured upon displacement of the spacing facility of claim 11, the bonding component of claim 9, and the VHB tape of claim  10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention with regard to the spacing facility, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The claim attempts to define subject matter in terms of results to be achieved , without providing the structure necessary for achieving the results.  It is unclear how said spacing facility is formed integrally with said contact surface and how the spacing facility fractures upon displacement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-4 and 6-13 the preamble “ A method” makes the claim indefinite as its unclear if the dependent claims are reciting a new method or the method of the independent claim from which they depend.  For examination purposes it will be assumed that the recitation is in error and should be –the method--.  Correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (CN 204 105 870 U).
Regarding claim 1 Cheng shows a method of mounting a toilet seat hinge on a toilet pan (Figs. 1-4), comprising: providing a toilet seat hinge (Fig. 1) having a hinge base (26, 40); providing an adhesive (60) to adhere said hinge base to a toilet pan (001); providing a spacer (part 20 with element 24 or  part 40 with element 42 has a spacing function) to maintain clearance between said adhesive and said toilet pan while 5establishing a desired position of said toilet seat hinge relative to said toilet pan (Fig. 2); and displacing or deforming said spacer while pressing said toilet seat hinge into contact with said toilet pan (Figs. 2-4 and page 3, lines 18-24).  
Regarding claim 2 Cheng shows the method according to claim 1, wherein the toilet seat hinge comprises a fixing 10rod (i.e. fixing bolt; not shown but implicit to connect to the conventional and implicit mounting hole in the toilet pan; fixing bolt would be mounted through aperture in 20 as is conventional) that is locatable through a hole in said toilet pan.  
Regarding claim 4 Cheng shows the method according to claim 1, further comprising applying said adhesive to a 15locating component (40) or grip gasket forming part of said hinge base.  
Regarding claim 5 Cheng shows a hinge for mounting a toilet seat on a toilet pan (Figs. 1-4), said hinge comprising: a hinge base (26, 40) having a contact surface (via 60) for adhesive engagement with a toilet pan; and a spacing facility (part 20 with elements 24 or element 42 on part 40) configured to maintain a space between said contact surface and said 20toilet pan (Fig. 2), said spacing facility displaceable or deformable by the application of a force to said hinge base against said toilet pan (Fig. 4).  
Regarding claim 6 Cheng shows the hinge according to claim 5 further wherein the toilet seat hinge comprises a fixing 10rod (i.e. fixing bolt; not shown but implicit to connect to the conventional and implicit mounting hole in the toilet pan; fixing bolt would be mounted through aperture in 20 as is conventional) that is locatable through a hole in said toilet pan.
Regarding claim 7 Cheng shows the hinge according to claim 5, wherein said hinge base comprises a fixing part (40) which includes said contact surface (at 60 Fig. 2), and a cover (20) engageable over said fixing part (covers a portion of 40).  
Regarding claim 8 Cheng shows the hinge according to claim 7, wherein said fixing part further includes an aperture (at 42; Fig. 1) through which said fixing rod can pass (aperture shown in 20; Fig. 1).  
Regarding claim 13 Cheng shows the hinge according to claim 5, wherein said spacing facility is displaceable relative 15to said contact surface as said contact surface is brought into contact with said toilet pan (Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (CN 204 105 870 U) in view of Pegden et al. (US Pub. 2016/0029861).
Regarding claim 3 Cheng shows the method according to claim 2, but fails to show wherein said adhesive encircles said hole.  However, in another seat mounting method Pegden details using adhesive (45) that encircles the hole (17; ¶ [0007]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng to include having the adhesive encircle the hole for the purpose of a very secure connection as shown by Pegden. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (CN 204 105 870 U) in view of Canfield et al. (US Pub. 8,362,907).
Regarding claim 9 Cheng shows the hinge according to claim 5, and shows wherein said contact surface is engageable (Fig. 2 at 60) but fails to specifically show with a bonding component that is adhesivised on both sides thereof.  However, double sided foam based adhesive tape is well-known.  Canfield shows using a bonding component (foam) with adhesive on both sides (note, col. 2, lines 64-65).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng to include using a well known adhesive product for adhering the device as shown by Canfield.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (CN 204 105 870 U) in view of Canfield et al. (US Pub. 8,362,907) in view of www.gorillastrong.com dated 10/20/2015.
Regarding claim 10 Cheng shows the hinge according to claim 9, but fails to specifically show wherein said bonding component is formed from 5very high bond (VHB) tape.  However, there are many well-known brands of adhesive tape that are readily available at most stores and very high bond available. Gorilla strong details a commonly known and widely available very high bond adhesive.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include very high bond adhesive as shown by Gorilla strong for the purpose of a long term secure connection. 
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (US 9,943,198) shows a similar hinge device; Chen (US 9,538,888) shows the general state of the art of a similar hinge device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        6/13/2022